Title: Contract between Vergennes and Franklin, 16 July 1782
From: Franklin, Benjamin,Vergennes, Charles Gravier, comte de
To: 


[July 16, 1782]
Contrat entre le Roi et les Treize Etats-Unis de l’Amérique Septentrionale, passé entre M. le Cte. de Vergennes et M. Franklin, le 16. Juillet 1782.
À ce Contrat sont annexés les Pleines-Pouvoirs des Plénipotentiaires respectifs.
Contrat entre le Roi et les Treize Etats-Unis de l’Amérique Septentrionale.
Le Roi ayant bien voulu avoir égard aux demandes qui lui ont été faites au nom et de la part des Provinces-Unies de l’Amérique Septentrionale, de les assister dans l’état de guerre et d’invasion où elles gémissent depuis plusieurs années, et Sa Majesté après avoir fait avec les dites Provinces Confédérées un Traité d’amitié et de Commerce en datte du 6 Fevrier 1778. ayant eû la bonté de les soutenir non seulement par ses forces de terre et de mer, Mais encore par des avances de secours pécuniaires aussi abondans qu’efficaces, dans la crise et le besoin où elles étoient réduites, il a été jugé convenable et nécessaire de constater d’une maniere positive le montant desdites avances, les conditions sous lesquelles le Roi s’est porté à les faire, les époques auxquelles le Congrès desdits Etats-Unis s’est engagé de les rembourser au Trésor Royal de Sa Majesté, et d’éclaircir enfin cet objet de maniere à prévenir dans l’avenir toutes difficultés capables d’altérer la bonne harmonie que Sa Majesté est résolüe de maintenir et conserver entre Elle et lesdits Etats-Unis; Pour remplir un dessein aussi louable et dans la vüe d’affermir les liens de Commerce et d’amitié qui subsistent entre Sa Majesté et lesdits Etats-Unis; Nous Charles Gravier Comte de Vergennes &ca. Conseiller du Roi en tous ses Conseils, Commandeur de ses Ordres, Ministre et Secretaire d’Etat et de ses Commandemens et finances, muni des pleins pouvoirs de Sa Majesté à Nous donnés à l’effet des présentes.
Et Nous Benjamin Franklin Ministre plénipotentiaire des Etats-Unis de l’Amérique Septentrionale, pareillement muni des pouvoirs du Congrès desdits Etats au même effet des présentes, après nous être düement communiqué nos pouvoirs respectifs, avons arrêté les articles qui suivent.
Article Per.[Premier]
Il a été calculé et vérifié que les Sommes avancés à titre de prêt par Sa Majesté au Congès desdits Etats-Unis pendant les années 1778. 1779. 1780. 1781. et la présente 1782. montent à la somme de Dix huit millions de livres argent de france suivant Vingt-une reconnoissances ci-dessous mentionnées que le Ministre soussigné du Congrès en a fournies en vertu de ses pouvoirs, Savoir:


La 1re. du 28 Fevrier
1778. de
750,000. l.t.
}
3,000,000. l.t.


La 2e. du 19 May
id
750,000.



La 3e. du 3. Août
id
750,000.



La 4e. du 1er. Novembre
id
750,000.




La 5me. du 10. Juin
1779. de
250,000.
  }
  1,000,000.


La 6e. du 16 Septembre
id
250,000.



La 7e. du 4. Octobre
id
250,000.



La 8e. du 21 Décembre
id
250,000.







4,000,000. l.t.


La 9me. du 29 Fevrier
1780. de
750,000.
  }
    4,000,000.


La 10e. du 23 May
id
750,000.



La 11e. du 21 Juin
id
750,000.



La 12e. du 5. Octobre
id
750,000.



La 13e. du 27 Novembre
id
1,000,000.



La 14me. du 15 Fevrier
  1781. de
750,000.
  }
  4,000,000.


La 15e. du 15 May
id
750,000.



La 16e. du 15 Août
id
750,000.



La 17e. du 1er. Octobre
id
1,000,000.



La 18e. du 15 Novembre
id
750,000.



La 19me. du 10 Avril
  1782. de
1,500,000.
  }
  6,000,000.


La 20e. du 1er. Juillet id

1,500,000.
  


La 21e. du 5 dudit mois

3,000,000.



Somme égale à celle ci-dessusde Dix huit millions, Cy



18,000,000. l.t.


Par lesquelles reconnoissances le Ministre susdit a promis au nom du Congrès et solidairement pour les Treize Etats-Unis, faire payer et rembourser au Trésor Royale de Sa Majesté le premier Janvier 1788. au domicile du S. Grand Banquier à Paris, ladite somme de Dix huit Millions argent de france avec les intérêts à Cinq pour cent l’an.
Article 2.
Considérant que le remboursement d’un Capital aussi considérable en un seul terme stipulé au premier Janvier 1788. géneroit infiniment les opérations de la finance du Congrès desdits Etats-Unis et seroit même peut-être impracticable sur ce pied, Sa Majesté a bien voulu par ce motif déroger à cet égard à la teneur des reconnoissances que le Ministre du Congrès a fournies des Dix huit Millions de livres Tournois énoncés en l’article cy dessus, et consentir que le remboursement de ce Capital soit fait en argent comptant à son Trésor Royale à Paris, en Douze parties égales de 1,500M. l.t. chacune et en douze années seulement, à commencer de la troisieme apres l’époque de la paix.
Article 3.
Quoique les reconnoissances du Ministre du Congrès desdits Etats-Unis portent, que les Dix huit millions de livres dont il s’agit seront payés et remboursés au Trésor Royale avec les intérêts à Cinq pour cent l’an, Sa Majesté voulant donner auxdits Etats-Unis une nouvelle preuve de son affection et de son amitié, Elle a bien voulu leur faire don et remise de la totalité des arrérages des intérêts échus jusqu’à ce jour et de ceux à écheoir jusqu’à l’époque du Traité de Paix; Faveur que le Ministre du Congrès reconnoit émaner de la pure munificence du Roi et la recevoir au nom desdits Etats-Unis, avec une profonde et vive reconnoissance.
Article 4.
Le remboursement des Dix huit millions de livres tournois dont il s’agit, sera fait en argent comptant au Trésor Royale de Sa Majesté à Paris, en Douze parties égales et aux termes stipulés en l’article deux ci-dessus; Les intérêts de ladite somme à Cinq pour cent l’an, commenceront seulement à courir de l’époque du traité de paix, seront acquittés à chaque terme de remboursement partiel du Capital, et diminueront à mesure et en proportion des payemens; Le Congrès et lesdits Etats-Unis restant au surplus libres de devancer le terme de leur libération, par des remboursemens anticipés, au cas que la situation de leurs finances leur en donnât la facilité.
Article 5.
Quoique l’emprunt de Cinq millions de florins de hollande consenti par les Etats généraux des Provinces-Unies des Paysbas, aux termes de l’obligation passée le 5 Novembre 1781. entre Sa Majesté et lesdits Etats-généraux, ait été stipulé sous le nom de Sa Majesté et garanti par Elle, Il est néanmoins reconnu par ces présentes que ledit emprunt a été fait réellement pour le comte et le service des Etats-Unis de l’Amérique septentrionale, et que le Capital, montant par évaluation modérée à la somme de Dix millions de livres Tournois, en a été payé auxdits Etats-Unis suivant la reconnoissance du solde de ladite somme que le Ministre soussigné du Congrès en a fournie le sept Juin dernier.
Article 6.
Par la convention dudit jour 5 Novembre 1781. le Roi a bien voulu promettre et s’engager de fournir et restituer au Comptoir Général des Etats Généraux des Pays bas, le Capital dudit emprunt avec les intérêts à quatre pour cent par an, sans aucuns frais ou déduction quelconques pour les prêteurs, de maniere que ledit Capital soit entierement remboursé après l’espace de quinze années, les remboursements devant se faire en dix termes égaux; dont le premier écherra dans la sixieme année à compter de la date dudit emprunt et ainsi de suite d’année en année jusqu’au remboursement final de la susdite somme; Mais il a été pareillement reconnu par le présent Acte, que cet engagement n’a été pris par le Roi à la priere du Ministre soussigné desdits Etats-Unis, que sous la promesse par lui faite au nom du Congrès et solidairement pour les Treize Etats-Unis, de faire rembourser et restituer au Trésor Royale de Sa Majesté à Paris, le Capital, les intérêts et frais dudit emprunt, suivant les conditions et aux époques fixées par la convention susdite du 5 Novembre 1781.

Article 7.
Il a été arrêté en conséquence et convenu, que la somme de Dix millions des livres Tournois formant par modération le principal de l’emprunt de Cinq millions de florins de hollande cidessus mentionné, sera remboursée et restituée en Argent comptant au Trésor Royale de Sa Majesté à Paris, avec les intérêts à quatre pour cent par an, en Dix parties égales d’Un Million chacune et en dix termes dont le premier écherra le 5 Novembre de l’année 1787. Le second au 5. Novembre 1788. et ainsi de suite d’année en année jusqu’au remboursement final de la susdite somme de Dix millions, les intérêts diminuant à mesure et en proportion des remboursements partiels du Capital. Mais par une suite des sentimens d’affection du Roi pour les Etats-Unis de l’Amérique, Sa Majesté a bien voulu prendre à sa charge les frais de Commission et de Banque dudit emprunt, desquels frais Sa Majesté a fait don et remise auxdits Etats, ce que leur Ministre soussigné a accepté avec reconnoissance au nom du Congrès, comme une nouvelle marque de la générosité et de l’amitié de Sa Majesté pour lesdits Etats-Unis.
Article 8.
A l’égard des intérêts dudit emprunt pendant les cinq années qui précéderont celle du premier terme de remboursement du Capital, Comme le Roi s’est engagé à les payer au Comptoir Général des Etats Généraux des Pays Bas, sur le pied de quatre pour cent par an et d’année en année, à compter du 5 Novembre 1781. suivant la convention du même jour, le Ministre du Congrès reconnoit que la restitution en est due à Sa Majesté par les Etats-Unis et s’engage au nom desdits Etats à les faire payer et rembourser aux mêmes époques et sur le même pied au Trésor Royale de Sa Majesté, la premiere année d’arrérages d’intérêts devant être acquitté le 5. Novembre prochain et ainsi de suite pendant chacune des cinq années qui précéderont celle du premier terme de remboursement du capital fixé cy dessus au 5. Novembre 1787.

Les hautes parties contractantes se garantissent réciproquement l’observation fidéle du présent Contrat, dont les Ratifications seront échangées dans l’espace de neuf mois à compter de ce jour ou plutôt s’il est possible. En foi de quoi Nous Plénipotentiaires susdits de Sa Majesté Très Chretienne et des Treize Etats-Unis de l’Amérique Septentrionale, en vertu de nos pouvoirs respectifs, avons signé ces présentes et y avons fait apposer le Cachet de nos Armes.
Fait à Versailles le Seizieme jour du mois de Juillet Mil sept cent quatre vingt deux.
B Franklin[seal]
Gravier De Vergennes[seal]
